UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark one) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 900 Veterans Blvd., Suite 500, Redwood City, CA (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Limited Partnership Units 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] YES [X] NO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] YES[X] NO Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES[] NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO The registrant’s limited partnership units are not publicly traded and therefore have no market value. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Prospectus, dated August 4, 2005, and Supplement No. 6 dated April 28, 2008, included as part of the Post Effective Amendment No. 8 to the Registration Statement on Form S-11 (SEC File No. 333-125629) are incorporated in the following sections of this report: · Part I – Item 1 - Business · Part II – Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities · Part III – Item 11 –Executive Compensation · Part III – Item 13 – Certain Relationships and Related Transactions, and Director Independence” 2 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Index to Form 10-K December 31, 2011 Part I Page No. Item 1 – Business 4 Item 1A – Risk Factors (Not included as smaller reporting company) 11 Item 1B – Unresolved Staff Comments (Not applicable) 11 Item 2 – Properties 11 Item 3 – Legal Proceedings 12 Item 4 – Mine Safety Disclosures 12 Part II Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities 12 Item 6 – Selected Consolidated Financial Data (Not included as smaller reporting company) 12 Item 7 – Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A – Quantitative and Qualitative Disclosures About Market Risk (Not included as smaller reporting company) 19 Item 8 – Consolidated Financial Statements and Supplementary Data 19 Item 9 – Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 60 Item 9A – Controls and Procedures 60 Item 9B – Other Information 60 Part III Item 10 – Directors, Executive Officers and Corporate Governance 61 Item 11 – Executive Compensation 62 Item 12 – Security Ownership of Certain Beneficial Owners and Management, and Related Stockholder Matters 63 Item 13 – Certain Relationships and Related Transactions, and Director Independence 63 Item 14 – Principal Accountant Fees & Services 63 Part IV Item 15 – Exhibits and Financial Statement Schedules 64 Signatures 65 Certifications 67 3 Part I Forward-Looking Statements Certain statements in this Report on Form 10-K which are not historical facts may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended, including statements regarding the partnership’s expectations, hopes, intentions, beliefs and strategies regarding the future. Forward-looking statements include statements regarding future interest rates and economic conditions and their effect on the partnership and its assets, trends in the California real estate market, estimates as to the allowance for loan losses, estimates of future limited partner withdrawals, 2012 annualized yield estimates, additional foreclosures in 2012, expectations regarding the level of loan delinquencies, plans to develop certain properties, beliefs relating to the impact on the partnership from current economic conditions and trends in the financial and credit markets, expectations as to when liquidations will resume, beliefs regarding the partnership’s ability to recover its investment in certain properties, beliefs regarding the effect of borrower foreclosures on liquidity, the use of excess cash flow and the intention not to sell the partnership’s loan portfolio. Actual results may be materially different from what is projected by such forward-looking statements. Factors that might cause such a difference include unexpected changes in economic conditions and interest rates, the impact of competition and competitive pricing and downturns in the real estate markets in which the partnership has made loans. All forward-looking statements and reasons why results may differ included in this Form 10-K are made as of the date hereof, and we assume no obligation to update any such forward-looking statement or reason why actual results may differ. Item 1 – Business Overview Redwood Mortgage Investors VIII, a California Limited Partnership, (“RMI VIII” or the “partnership”) was organized in 1993, to engage in the business of mortgage lending, primarily loans secured by deeds of trusts on California real estate. Loans are arranged and serviced by Redwood Mortgage Corp., a California corporation (“RMC”). As of December 31, 2011, 8,063 limited partners had an aggregate capital balance of $204,137,000. The address of the partnership and the general partners is 900 Veterans Blvd., Suite 500, Redwood City, California 94063. The general partners are solely responsible for managing the partnership business, subject to the rights of the limited partners to vote on specified matters. Any one of the general partners acting alone has the power and authority to act for and bind the partnership. A majority of the outstanding limited partnership interests may, without the consent of the general partners, vote to: (i) terminate the partnership, (ii) amend the limited partnership agreement, (iii) approve or disapprove the sale of all or substantially all of the assets of the partnership and (iv) remove or replace one or all of the general partners. The approval of the majority of limited partners is required to elect a new general partner to continue the partnership business where there is no remaining general partner after a general partner ceases to be a general partner other than by removal. The general partners of the partnership are RMC and its wholly-owned subsidiary, Gymno LLC, a California limited liability company originally incorporated as Gymno Corporation (“Gymno”), and Michael R. Burwell (“Burwell”), an individual. Prior to September 30, 2011, The Redwood Group, Ltd., a California corporation (“Redwood Group”), owned all of the outstanding shares of RMC, and, as of September 30, 2011, acquired all of the outstanding shares of Gymno Corporation in exchange for shares of Redwood Group’s common stock. Redwood Group then merged with and into its wholly-owned subsidiary RMC, which resulted in Gymno becoming a wholly-owned subsidiary of RMC. Gymno Corporation converted into Gymno LLC, a California limited liability company, with Burwell, the majority owner and president of RMC, as its manager. 4 Profits and losses are allocated among the limited partners according to their respective capital accounts monthly after 1% of the profits and losses are allocated to and among the general partners. The limited partners elect, at the time of their subscription for units, to (a) receive a monthly, quarterly or annual cash distributions of their pro-rata share of profits or (b) have profits credited to their capital accounts and used to invest in partnership activities. The election to receive cash distributions is irrevocable. Subject to certain limitations, a compounding investor may subsequently change his election. Monthly results are subject to subsequent adjustment as a result of quarterly and year-end accounting and reporting. Income taxes – federal and state – are the obligation of the partners, if and when income taxes apply, other than for the minimum annual California franchise tax paid by the partnership. Investors should not expect the partnership to provide tax benefits of the type commonly associated with limited partnership tax shelter investments. There are substantial restrictions on transferability of units and accordingly an investment in the partnership is non-liquid. Limited partners have no right to withdraw from the partnership or to obtain the return of their capital account for at least one year from the date of purchase of partnership units. In order to provide a certain degree of liquidity to the limited partners after the one-year period, limited partners may withdraw all or part of their capital accounts from the partnership in four quarterly installments beginning on the last day of the calendar quarter following the quarter in which the notice of withdrawal is given, subject to a 10% early withdrawal penalty. The 10% penalty is applicable to the amount withdrawn as stated in the notice of withdrawal and will be deducted from the capital account. Once a limited partner has been in the partnership for the minimum five-year period, no penalty is imposed if the withdrawal is made in twenty quarterly installments or longer. Notwithstanding the minimum withdrawal period, the general partners, at their discretion, may liquidate all or part of a limited partner’s capital account in four quarterly installments beginning on the last day of the calendar quarter following the quarter in which the notice of withdrawal is given, subject to a 10% early withdrawal penalty applicable to any sums withdrawn prior to when such sums could have been withdrawn without penalty. The partnership does not establish a reserve from which to fund withdrawals and, accordingly, the partnership’s capacity to return a limited partner’s capital account is restricted to the availability of partnership cash flow. Furthermore, no more than 20% of the total limited partners’ capital accounts outstanding at the beginning of any year may be liquidated during any calendar year. In March 2009, in response to economic conditions then existing, as to the financial-market crisis, the dysfunction of the credit markets, the distress in the real estate markets, and the expected cash needs of the partnership, the partnership suspended capital liquidations and is not accepting new liquidation requests until further notice. The partnership entered into an amended and restated loan agreement (dated October 2010) which includes additional restrictions on liquidations and distributions of partners’ capital. The bank loan is scheduled to be paid off in June 2012. Principal Investment Objectives and General Standards for Mortgage Loans Principal Investment Objectives The partnership’s primary objectives are to make investments which will: (i) provide the maximum possible cash returns; (ii) preserve and protect the partners’ capital; and (iii) generate and distribute cash flow from operations/investments to the partners General Standards for Mortgage Loans The partnership is engaged in the business of making loans with first and second deeds of trust on real property located in California, including: · single-family property includes owner-occupied and non-owner occupied single family homes (1-4 unit residential buildings), condominium units, townhouses, and condominium complexes, · multi-family residential property (such as apartment buildings), · commercial property (such as stores, shops and offices), and · undeveloped land. 5 As of December 31, 2011, of the partnership’s outstanding loan portfolio, 71% is secured by single family residences, 22% by commercial properties, 6% by multifamily properties and 1% by undeveloped land. The partnership may also make loans secured by promissory notes which are secured by deeds of trust and are assigned to the partnership. Loans are arranged and serviced by RMC, one of the general partners. The cash flow and the income generated by the real property securing the loan factor into the credit decisions, as does the general creditworthiness, experience and reputation of the borrower. For loans secured by real property used commercially, such considerations though are subordinate to a determination that the value of the real property is sufficient, in and of itself, as a source of repayment. The amount of our loan combined with the outstanding debt and claims secured by a senior deed of trust on the real property generally will not exceed a specified percentage of the appraised value of the property (the loan to value ratio or LTV) as determined by an independent written appraisal at the time the loan is made. The loan-to-value ratio generally will not exceed 80% for residential properties (including multi-family), 70% for commercial properties, and 50% for land. The excess of the value of the collateral securing the loan over the total debt owing on the property, including the partnership’s loan, is the “protective equity”. We believe our LTV policy gives more potential protective equity than competing lenders who fund loans with a higher LTV. However, we may be viewed as an “asset” lender based on our emphasis on LTV in our underwriting process. Being an “asset” lender may increase the likelihood of payment defaults by borrowers. Accordingly, the partnership may have a higher level of loan-payment delinquency and loans designated as impaired for financial reporting purposes than that of lenders, such as banks and other financial institutions subject to federal and state banking regulations, which are typically viewed as “credit” lenders. Recently enacted federal legislation impacts the lending to non-commercial residential borrowers by requiring the lender consider a borrower’s ability to meet payment obligations specified in the loan documents. The Dodd-Frank Act imposes significant new regulatory restrictions on the origination of residential mortgage loans, under sections concerning "Mortgage Reform and Anti-Predatory Lending." For example, these provisions require that when a consumer loan is made, the lender must make a reasonable and good faith determination, based on verified and documented information concerning the consumer’s financial situation, whether the consumer has a reasonable ability to repay a residential mortgage loan before extending the loan. The Act calls for regulations prohibiting a creditor from extending credit to a consumer secured by a high-cost mortgage without first receiving certification from an independent counselor approved by a government agency. The Act also adds new provisions prohibiting balloon payments for defined high cost mortgages. The general partners are monitoring developments and, if and when applicable will adjust underwriting and lending practices accordingly. Residential lending on owner occupied properties that would be subject to the legislation and regulations generally has not been a significant portion of the loans made by the partnership’s general partners. Other Recent Developments The combination of general economic conditions of low growth with continuously high unemployment following the 2008 financial crisis and the resultant Great Recession, the constrained credit markets, the distressed real estate markets, and the terms and the conditions of the amended and restated loan agreement with our banks has resulted in significant changes to the lending and business operations of the partnership, as well as to its balance sheet, results of operations and cash flows. Since the partnership has been limited in its capacity to originate loans by economic conditions, market constraints and the terms and conditions of the amended and restated loan agreement, the partnership’s net interest income (interest income less interest expense) declined from $30,500,000 in 2008 to $(2,689,000) in 2011. As to the balance sheet of the partnership subsequent to the financial crisis and during the Great Recession, the asset mix has migrated from predominantly performing loans to Real Estate Owned (REO) and impaired loans. Total assets, the sum of all assets owned by the partnership, decreased from $424,873,000 at December 31, 2008, to $275,399,000 at December 31, 2011 (a decline of $149,474,000 or 35%). Net loans, the total of loan principal, advances, accrued interest, and unsecured loans, less the allowance for losses, declined over the same dates from $386,589,000 to $60,711,000, respectively (a decline of $325,878,000 or 84%) resulting from a decrease in loan balances (principal declined from $363,037,000 at December 31, 2008, to $73,386,000 at December 31, 2011) and an increase in the allowance for loan losses (from $11,420,000 at December 31, 2008, to $22,035,000 at December 31, 2011) reflecting the decline in the fair value of the real estate as collateral for impaired loans. 6 Cash received from loan payments, loan payoffs, the sale of real estate owned and third-party mortgages obtained on stabilized properties that we own and are included in REO is predominantly used to pay down the amount outstanding on the bank loan, to make the periodic interest and principal payments on the loan, to protect the security interest in the collateral securing the loans from senior debt and claims, to maintain and develop REO, to meet the operating expenses of the partnership, and to fund periodic payments to limited partners that elected monthly, quarterly and annual distributions. The bank loan balance at December 31, 2011 and 2010 was $16,789,000 and $50,000,000, respectively. Continued progress on reducing the principal balance of the bank loan is deemed essential to returning the partnership to normal (i.e. pre-financial crisis) operations, and will continue to be a priority of the general partners. The balance of the bank loan was $85,000,000 as recently as November 1, 2009, and is approximately $10,250,000 at April 12, 2012. Secured Loan Portfolio See Note 4 (Loans) to the financial statements included in Part II, Item 8 of this report for a detailed presentation on the secured loan portfolio, which presentation is incorporated by this reference into this Item 1. Competition The mortgage lending business is highly competitive, and the partnership will compete with numerous established entities, some of which have more financial resources and experience in the mortgage lending business. Major competitors in providing mortgage loans include banks, savings and loan associations, thrifts, conduit lenders, mortgage bankers, mortgage brokers, and other entities both larger and smaller than the partnership. During the last several years many competitors, due to declines in real estate values, increases in loan delinquencies, foreclosures and/or liquidity issues have reduced or eliminated their real estate lending activity. Additionally, the declines in real estate values coupled with reduced overall sales and refinancing activity reduced the overall demand for loans. With the substantial real estate valuation declines that have taken place over the last several years far fewer borrowers have the ability to provide adequate security to back their loan requests. Competition from other lenders has declined with fewer active lenders in the market although less qualified loan demand exists. The partnership has not been able to capitalize on the reduction in lenders as it has experienced less available cash to invest in new loans due to reduced loan payoffs, increased acquisition of real estate owned, and requests for liquidation by its limited partners and a restriction on new loans under our bank loan described in Note 8 to the Notes to Consolidated Financial Statements included in this report. In addition the partnership has not been raising funds through new investments. Regulations We are subject to various federal, state and local laws, rules and regulations that affect our business. Following is a brief description of certain laws and regulations which are applicable to our business. The description of these laws and regulations, as well as descriptions of laws and regulations contained elsewhere in this Form 10-K, do not purport to be complete and is qualified in its entirety by reference to the applicable laws and regulations. Regulations Applicable to Mortgage Lenders and Servicers The partnership and Redwood Mortgage Corp., which originates and services our loans, are heavily regulated by laws governing lending practices at the federal, state and local levels. In addition, proposals for further regulation of the financial services industry are continually being introduced. 7 These laws and regulations to which the partnership and Redwood Mortgage Corp. are subject include those pertaining to: · real estate settlement procedures; · fair lending; · truth in lending; · compliance with federal and state disclosure requirements; · the establishment of maximum interest rates, finance charges and other charges; · secured transactions and foreclosure proceedings; and · privacy regulations providing for the use and safeguarding of non-public personal financial information of borrowers. Some of the key federal and state laws affecting our business include: · Real Estate Settlement Procedures Act (RESPA).RESPA primarily regulates settlement procedures for real estate purchase and refinance transactions on residential (1-4 unit) properties.It prohibits lenders from requiring the use of specified third party providers for various settlement services, such as appraisal or escrow services. RESPA also governs the format of the good faith estimate of loan transaction charges and the HUD-1 escrow settlement statement. · Truth in Lending Act.This federal act was enacted in 1968 for the purpose of regulating consumer financing and is implemented by the Consumer Financial Protection Bureau (CFPB). For real estate lenders, this act requires, among other things, advance disclosure of certain loan terms, calculation of the costs of the loan as demonstrated through an annual percentage rate (APR), and the right of a consumer in a refinance transaction on their primary residence to rescind their loan within three days following signing. · Home Ownership and Equity Protection Act (HOEPA) and California 4970.HOEPA was passed in 1994 to provide additional disclosures for certain closed-end home mortgages.In 1995, the Federal Reserve Board issued final regulations governing “high cost” closed-end home mortgages with interest rates and fees in excess of certain percentage or amount thresholds. These regulations primarily focus on additional disclosure with respect to the terms of the loan to the borrower, the timing of such disclosures, and the prohibition of certain loan terms, including balloon payments and negative amortization.The failure to comply with the regulations will render the loan rescindable for up to three years. Lenders can also be held liable for attorneys’ fees, finance charges and fees paid by the borrower and certain other money damages. Similarly in California, Assembly Bill 489, which was signed into law in 2001 and became effective as of July 1, 2002 as Business and Practices (B&P) Code 4970, provides for state regulation of “high cost” residential mortgage and consumer loans secured by liens on real property, which equal or exceed the Fannie Mae/Freddie Mac conforming loan limits or less, with interest rates and fees exceeding a certain percentage or amount threshold.The law prohibits certain lending practices with respect to high cost loans, including the making of a loan without regard to the borrower’s income or obligations. When making such loans, lenders must provide borrowers with a consumer disclosure, and provide for an additional rescission period prior to closing the loan. · Mortgage Disclosure Improvement Act.Enacted in 2008, this act amended the Truth in Lending Act regulating the timing and delivery of loan disclosures for all mortgage loan transactions governed under RESPA. · Home Mortgage Disclosure Act. This act was enacted to provide for public access to statistical information on a lenders’ loan activity. It requires lenders to disclose certain information about the mortgage loans it originates and purchases, such as the race and gender of its customers, the disposition of mortgage applications, income levels and interest rate (i.e. annual percentage rate) information. · Red Flags Rule.The Red Flags Rule, which becomes effective on August 1, 2009, requires lenders and creditors to implement an identity theft prevention program to identify and respond to loan applications in which the misuse of a consumer’s personal identification may be suspected. · Graham-Leach-Bliley Act.This act requires all businesses which have access to consumers’ personal identification information to implement a plan providing for security measures to protect that information. As part of this program, we provide applicants and borrowers with a copy of our privacy policy. 8 · Dodd-Frank Act. The act enhanced regulatory requirements on banking entities and other organizations considered significant to U.S. financial markets. The act also provides for reform of the asset-backed securitization market. We do not expect these particular regulatory changes will have a material direct effect on our business or operations. The act imposes significant new regulatory restrictions on the origination of residential mortgage loans, under sections concerning "Mortgage Reform and Anti-Predatory Lending." For example, these provisions require when a consumer loan is made, the lender must make a reasonable and good faith determination, based on verified and documented information concerning the consumer’s financial situation, whether the consumer has a reasonable ability to repay a residential mortgage loan before extending the loan. The act calls for regulations prohibiting a creditor from extending credit to a consumer secured by a high-cost mortgage without first receiving certification from an independent counselor approved by a government agency. The act also adds new provisions prohibiting balloon payments for defined high cost mortgages.The Act also established the CFPB, giving it regulatory authority over most federal consumer lending laws, including those relating to residential mortgage lending. Recent or Pending Legislation and Regulatory Proposals The recent credit crisis has led to an increased focus by federal, state and local regulatory authorities on the mortgage industry. Federal and state regulators are considering a broad variety of legislative and regulatory proposals covering mortgage loan products, loan terms and underwriting standards, risk management practices and consumer protection, which could have a broader impact across the mortgage industry. In addition, the U.S. economy is currently experiencing a prolonged and severe recession, which has and will likely continue to cause increased delinquencies, continued home price depreciation and lower home sales. In response to these trends, the U.S. government has taken several actions which are intended to stabilize the housing market and the banking system, maintain lower interest rates, and increase liquidity for lending institutions. These actions are intended to make it easier for borrowers to obtain mortgage financing or to avoid foreclosure on their current homes. It is too early to tell whether these legislative and regulatory initiatives, actions and proposals will achieve their intended effect or what impact they will have on our business and the mortgage industry generally. Following is a brief description of several key initiatives, actions and proposals that may impact the mortgage industry: · Guidance on Nontraditional Mortgage Product Risks.On September 29, 2006, the federal banking agencies issued guidance to address the risks posed by nontraditional residential mortgage products, that is, mortgage products that allow borrowers to defer repayment of principal or interest. The guidance instructs institutions to ensure that loan terms and underwriting standards are consistent with prudent lending practices, including consideration of a borrower’s ability to repay the debt by final maturity at the fully indexed rate and assuming a fully amortizing repayment schedule; requires institutions to recognize, for higher risk loans, the necessity of verifying the borrower’s income, assets and liabilities; requires institutions to address the risks associated with simultaneous second-lien loans, introductory interest rates, lending to subprime borrowers, non-owner-occupied investor loans, and reduced documentation loans; requires institutions to recognize that nontraditional mortgages, particularly those with risk-layering features, are untested in a stressed environment; requires institutions to recognize that nontraditional mortgage products warrant strong controls and risk management standards, capital levels commensurate with that risk, and allowances for loan and lease losses that reflect the collectibility of the portfolio; and ensure that consumers have sufficient information to clearly understand loan terms and associated risks prior to making product and payment choices. The guidance recommends practices for addressing the risks raised by nontraditional mortgages, including enhanced communications with consumers; promotional materials and other product descriptions that provide information about the costs, terms, features and risks of nontraditional mortgages; more informative monthly statements for payment option adjustable rate mortgages; and specified practices to avoid. In January 2008, in response to this federal guidance on non-traditional mortgage loans, California enacted SB 385 which requires lenders offering non-traditional mortgages on primary residential properties to provide additional disclosure information pertaining to the terms of the loan offered, as well as a comparison to other loan products that may be available in the marketplace. The California Department of Real Estate defines ‘non-traditional’ mortgages as those in which there is a deferral of either principal or interest in the loan. We do not make non-traditional loans on primary residential properties. 9 · Guidance on Loss Mitigation Strategies for Servicers of Residential Mortgages.On September 5, 2007, the federal banking agencies issued a statement encouraging regulated institutions and state-supervised entities that service residential mortgages to pursue strategies to mitigate losses while preserving homeownership to the extent possible and appropriate. The guidance encourages servicers to take proactive steps to preserve homeownership in situations where there are heightened risks to homeowners losing their homes to foreclosures. Such steps may include loan modification; deferral of payments; extensions of loan maturities; conversion of adjustable rate mortgages into fixed rate or fully indexed, fully amortizing adjustable rate mortgages; capitalization of delinquent amounts; or any combination of these actions. Servicers are instructed to consider the borrower’s ability to repay the modified obligation to final maturity according to its terms, taking into account the borrower’s total monthly housing-related payments as a percentage of the borrower’s gross monthly income, the borrower’s other obligations, and any additional tax liabilities that may result from loan modifications. Where appropriate, servicers are encouraged to refer borrowers to qualified non-profit and other homeownership counseling services and/or to government programs that are able to work with all parties and avoid unnecessary foreclosures. The guidance states that servicers are expected to treat consumers fairly and to adhere to all applicable legal requirements. · Housing and Economic Recovery Act of 2008.Enacted in July 2008, this legislation, among other things, established new Fannie Mae, Freddie Mac and FHA conforming loan limits and established a new Federal Housing Finance Agency. It also established the new “HOPE for Homeowners Program” to refinance existing borrowers meeting eligibility requirements into fixed-rate FHA mortgage products. This act also provided for a comprehensive, nationwide licensing and registry system for mortgage originators. The federal direction to states to adopt national loan originator licensing standards will be implemented in California through the California Department of Real Estate (DRE). Much of what has been adopted at the federal level has already been in effect in California under the DRE’s regulatory authority for a number of years. It is anticipated that new standards relating to continuing education requirements, among other things, will be incorporated into DRE regulations, once implemented. · New Regulations Establishing Protections for Consumers in the Residential Mortgage Market. In 2008, the Federal Reserve Board issued new regulations under the federal Truth-in-Lending Act and the Home Ownership and Equity Protection Act (HOEPA). For mortgage loans governed by HOEPA, the new regulations further restrict prepayment penalties, and enhance the standards relating to the consumer’s ability to repay. For a new category of closed-end “higher-priced” mortgage loans, the new regulations restrict prepayment penalties, and require escrows for property taxes and property-related insurance for most first lien mortgage loans. For all closed-end loans secured by a principal dwelling, the new regulations prohibit the coercion of appraisers; require the prompt crediting of payments; prohibit the pyramiding of late fees; require prompt responses to requests for pay-off figures; and require the delivery of transaction-specific Truth-in-Lending Act disclosures within three business days following the receipt of an application. The new regulations also impose new restrictions on mortgage loan advertising for both open-end and closed-end products. In general, the new regulations are effective October 1, 2009, with certain exceptions. · Proposed Amendments to the U.S. Bankruptcy Code.Since 2008, proposed legislation has been introduced before the U.S. Congress for the purpose of amending Chapter 13 in order to permit bankruptcy judges to modify certain terms in certain mortgages in bankruptcy proceedings, a practice commonly known as cramdown. Presently, Chapter 13 does not permit bankruptcy judges to modify mortgages of bankrupt borrowers. While the breadth and scope of the terms of the proposed amendments to Chapter 13 differ greatly, some commentators have suggested that such legislation could have the effect of increasing mortgage borrowing costs and thereby reducing the demand for mortgages throughout the industry. It is too early to tell when or if any of the proposed amendments to Chapter 13 may be enacted as proposed and what impact any such enacted amendments to Chapter 13 could have on the mortgage industry. Some local and state governmental authorities have taken, and others are contemplating taking, regulatory action to require increased loss mitigation outreach for borrowers, including the imposition of waiting periods prior to the filing of notices of default and the completion of foreclosure sales and, in some cases, moratoriums on foreclosures altogether. 10 General Economic Conditions In testimony given on February 14, 2012, Secretary of the Treasury Timothy Geithner stated, “Three years after the worst financial crisis since the Great Depressions, our economy is gradually getting stronger. Over the last two and a half years the economy has grown at an annual rate of 2.5 percent, exceeding growth in the year prior to the recession. Private employers have added 3.7 million jobs over the past 23 months, including more than 400,000 manufacturing jobs. Growth has been led by exports, which have grown 25 percent in real terms over the last two and one-half years, and by business investment in equipment and software, which has risen by 33 percent during the same period. While the economy is regaining strength, we still face significant economic challenges. Unemployment, at 8.3 percent, is still far too high, and the housing market remains weak. The damage inflicted by the crisis presents difficulties for consumers and businesses alike. In addition, the debt crisis in Europe and the slowing of major economies elsewhere in the world present potential impediments to our economic growth.” Ben Bernanke, Chairman of the Board of Governors of the Federal Reserve System in a speech on February 10, 2012 said, “Though some progress has been made in reversing the losses in jobs and income sustained during the last recession, the pace of expansion has been frustratingly slow and the unemployment rate remains very high by historical standards. The state of the housing sector has been a key impediment to a faster recovery. The state of housing and mortgage markets may also be holding back the recovery of our financial system and the normalization of credit conditions. Mortgage delinquencies surged between 2007 and 2009 and remain high, imposing losses on lenders, mortgage insurers, and investors. Although some of the losses were the result of poorly underwritten mortgages, an increasing share of losses has arisen from prime mortgages originally fully documented with significant down payments, have defaulted due to the weak economy and housing market.” Chairman Bernanke further stated, “…the large imbalance of supply and demand has been reflected in a drop in home prices of historic proportions. Nationally, house prices have plunged about 30 percent in nominal terms from their peak and 40 percent in real, or inflation-adjusted, terms. In contrast to the situation for owner-occupied homes, rental markets around the country have strengthened somewhat. In particular, vacancy rates for rental properties have declined and now stand near the lower end of their range over the past eight years. Not surprisingly, rents have been increasing and the construction of apartment buildings has picked up. With home prices falling and rents rising, it could make sense in some markets to turn some of the foreclosed properties into rental properties.” These statements by two of our country’s economic leaders, give a quick summary of the economic conditions facing the partnership. Real estate finance continues to be challenging, but general economic conditions are better (but not yet a recovery by historic standards) and the lending markets remain constricted. Not noted above are these conditions persist with interest rates at historic lows and United States’ federal deficits at historic highs. An area of particular note is the Mortgage Bankers Association projects originations of commercial and multi-family mortgages will be $230 billion in 2012, an increase of 17 percent from 2011, and continue to rise to $290 billion in 2015. Item 1A – Risk Factors (Not included as smaller reporting company) Item 1B – Unresolved Staff Comments Because the partnership is not an accelerated filer, a large accelerated filer or a well-seasoned issuer, the information required by Item 1B is not applicable. Item 2 - Properties Properties generally are acquired by foreclosure on impaired loans, and may be classified as “real estate held for sale” or “real estate held as investment”. See Notes 5 (Real Estate Held for Sale) and 6 (Real Estate Held as Investment) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of the properties/real estate owned (“REO”), which presentation is incorporated by this reference into this Item 2. 11 Item 3 – Legal Proceedings In the normal course of business, the partnership may become involved in various legal proceedings such as assignment of rents, bankruptcy proceedings, appointment of receivers, unlawful detainers, judicial foreclosure, etc., to enforce the provisions of the deeds of trust, collect the debt owed under the promissory notes, or to protect, or recoup its investment from the real property secured by the deeds of trust and to resolve disputes between borrowers, lenders, lien holders and mechanics. None of these actions typically would be of any material importance. As of the date hereof, the partnership is not involved in any legal proceedings other than those that would be considered part of the normal course of business. Item 4 – Mine Safety Disclosures Not applicable Part II Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities There is no established public trading market for the units, and we do not anticipate that one will develop. As of December 31, 2011, 8,063 limited partners had an aggregate capital balance set forth in the consolidated Balance Sheet included in Item 8 of this report. A description of the units, transfer restrictions and withdrawal provisions is described under the section of the prospectus entitled “Description of Units” and “Summary of Limited Partnership Agreement,” on pages 81 through 84 of the prospectus, a part of the referenced registration statement, which is incorporated herein by reference, and which pages are included in Exhibit 99.1 to this report. Partners have the option to elect to have distributed to them amounts equal to current-period profits on a monthly, quarterly, or annual basis or to elect compounding the profits by foregoing the distribution to them of current-period profits. Limited partners may withdraw from the partnership in accordance with the terms of the limited partnership agreement subject to possible early withdrawal penalties. In response to reduced cash flows due to reduced loan payoffs, increased loan delinquencies and increased needs for cash reserves necessary to protect and preserve the partnership’s assets, the partnership suspended all liquidation payments for withdrawals of limited partners and will not be accepting new withdrawal requests until further notice. In March 2009 profits distributions were also reduced, and since October 2010 are limited subject to the Amended Bank Agreement. Please refer to the Statement of Operations in the financial statements and the Notes thereto included in Part II, Item 8 of this report for information on the 2011 and 2010 net income per $1,000 invested by limited partners, which presentation is incorporated by this reference into this Item 5. Item 6 – Selected Financial Data (Not included as smaller reporting company) Item 7 – Management's Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies See Note 2 (Summary of Significant Accounting Policies) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of critical accounting policies, which presentation is incorporated by this reference into this Item 7. 12 General Partners and Other Related Parties See Notes 1 (General) and 3 (General Partners and Other Related Parties) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of various partnership activities for which the general partners and related parties are compensated, and other related-party transactions, including the formation loan, which presentation is incorporated by this reference into this Item 7. Results of Operations The partnership’s results of operations are discussed below for the years ended December 31, 2011 and 2010 ($ in thousands). Changes for the years ended December 31, Dollars Percent Dollars Percent Revenues, net Interest income Loans $ ) ) % $ ) ) % Imputed interest on formation loan ) Other interest income ) Total interest income ) Interest expense Bank loan, secured ) ) 11 Mortgages 89 Amortization of discount on formation loan ) Other interest expense 7 8 83 — Total interest expense ) (2 ) 39 Net interest income/(expense) Late fees (6 ) ) 5 13 Other ) Total revenues/(expense), net ) Provision for loan losses ) ) Operating expenses Mortgage servicing fees 73 ) ) Asset management fees ) ) ) (8 ) Costs from Redwood Mortgage Corp. (4 ) (1 ) Professional services 18 REO Rental operations, net ) 67 ) ) Holding costs 65 95 Loss/(gain) on disposal ) ) — Impairment loss/(gain) 64 Other ) Total operating expenses, net ) ) Net income (loss) $ ) % $ ) % Please refer to the above table and the Statement of Operations in the financial statements included in Part II, Item 8 of this report throughout the discussion of Results of Operations. 13 Impact of general economic and real estate market conditions on the partnership’s financial condition, results of operations and cash flows As we have noted in this and in prior reports on Form 10-Q and Form 10-K, the combination of the general economic conditions, of low growth, with continuously high unemployment following the 2008 financial crisis and the resultant Great Recession, the constrained credit markets, the distressed real estate markets, and the terms and conditions of the Amended Bank Agreement have resulted in significant changes in the lending and business operations of the partnership that are on-going. Real estate sales, investment, and construction continue to be at greatly reduced levels, particularly as to single family homes. Loans from traditional sources, such as banks, are of limited availability, and when they are available the credit and regulatory environment imposes constraints such that few projects and/or borrowers meet the new, more stringent minimum requirements to qualify. Multi-family properties that are stabilized and profitable can qualify for Fannie and Freddie loans, but the loan underwriting is severely restricting. The secondary market for mortgages on commercial real estate continues at low volumes of activity and is not a source of liquidity to the industry. The result is that our borrowers are experiencing on-going difficulty in refinancing their loans from the partnership and/or selling the properties securing those loans to generate the cash to repay us. The cash proceeds received by the partnership from loan payments, loan payoffs, sale of real estate owned (REO), and third-party mortgages obtained on stabilized properties that the partnership has taken back through foreclosure or otherwise obtained are used predominately to pay down the amount outstanding on the bank loan. The amount outstanding on the bank loan, after the December 2011 payments were made, was $16,789,000, a reduction of $33,211,000 since December 31, 2010, and a reduction of $68,211,000 since September 2009. Since the inception of the financial crisis (2008) and the resultant Great Recession (2009), the partnership’s portfolio has continued to migrate from predominately performing loans to impaired loans and REO. Total assets, the sum of all assets owned by the partnership, decreased from $424,873,000 at December 31, 2008, to $275,399,000 at December 31, 2011 (a decline of $149,474,000 or 35%). Net loans, the total of loan principal, advances, accrued interest, net of the allowance for loan losses, declined over the same time period from $386,589,000 to $60,711,000 (a decline of $325,878,000 or 84%). REO increased from $25,693,000 at December 31, 2008, to $209,808,000 at December 31, 2011, as a consequence of the loan collection efforts undertaken by the general partners. We believe ownership of the collateral which secured our loans is the most effective means of maintaining or improving the value of the properties and is the best alternative for preserving partners’ capital. The continuing primary focus of the general partners is the preservation of the limited partners’ capital while dealing with the historic declines in liquidity in the markets and the constraints imposed by the amended terms of the bank loan. While a number of negative factors persist, the general partners believe progress toward the repayment of the bank loan in full is on-schedule and, depending on the anticipated completion of transactions in contract and the sale of REO, likely will occur at maturity on June 30, 2012, or before. Revenue – Interest income Interest on loans – The interest on loans decreased for 2011 and 2010 due to a decrease in the average secured loan portfolio balance, the decrease in the related average yield rate (the partnership has refinanced many of the performing loans to lower interest rates which reflect current market rates) and the increase in non-accrual loans resulting in approximately $11,600,000 and $14,300,000 of foregone interest (not recorded for financial reporting purposes on loans designated as in non-accrual status) interest in 2011 and 2010, respectively, compared to $7,200,000 for 2009. The table below recaps the yearly averages and the effect of the foregone interest on the average yield rate ($ in thousands). Average Stated Secured Average Effective Loan Yield Yield Year Balance Rate Rate $ % % $ % % $ % % 14 Revenue – Interest expense Bank loan, secured – The decrease in interest expense for 2011 was due to the decline of the average daily loan outstanding from $62,135,000 for 2010 to $35,400,000 for 2011. The increased interest expense for 2010 was primarily due to an increase in the interest rate required by the new agreement, from an average of 3.29% in 2009, to 4.91% for 2010, offset by a reduction in the average daily loan outstanding from $84,531,000 for 2009, to $62,135,000 for 2010. Mortgages – The increased interest expense on mortgages for 2011 and 2010 was due a combination of changes in the weighted average interest rate and to the partnership either obtaining a mortgage on a piece of owned property or foreclosing upon property subject to an existing mortgage. The table below recaps the yearly averages ($ in thousands). Average Weighted Mortgage Average Loan Interest Year Balance Rate $ % $ % $ % Provision for Losses on Loans/Allowance for Loan Losses The decrease in the provision for loan losses in 2011 was primarily related to the decrease in the number of additional loans requiring a specific reserve compared to 2010. The increase in the provision for loan losses in 2010 was primarily driven by the specific reserves maintained in the allowance for loan losses, associated with impaired loans as analyzed throughout the year. The change for the year was due to loans that were or became collateral dependent, went to non-accrual status, and/or were being considered for foreclosure due to borrower nonperformance. Operating Expenses Mortgage servicing fees – The increase in mortgage servicing fees for 2011 compared to 2010 was due to amounts recorded in 2011 for servicing fees not accrued on impaired loans in prior periods. In prior periods, servicing fees on impaired loans were recognized when paid, either at the time the loan was paid or a foreclosure sale was completed. The decrease in mortgage servicing fees for 2010 compared to 2009 was due to the reductions in the unpaid principal balance during 2010. Costs from RMC – The increase in costs from RMC for 2011 compared to 2010 was due to reimbursement of qualifying charges permitted in the partnership agreement. In 2010, RMC did not request reimbursement for all costs qualifying for reimbursement, which it may do from time to time in its sole discretion. Professional services – The increase in professional services for 2011 and 2010 was primarily due to increases in costs for legal and accounting services, audits and tax return processing. As laws, regulations, and tax and accounting pronouncements related to disclosure requirements for financial services enterprises generally and lenders specifically, have increased in number and complexity, the role of outside auditors, consultants, and legal advisers has increased. For 2011, 2010 and 2009, the cost of audit and tax services was $410,000, $683,000 and $286,000, respectively. For 2011, 2010 and 2009, the cost of legal and other consultants was $1,449,000, $823,000 and $206,000, respectively. REO – Rental Operations, net – In 2011 and 2010, the partnership continued to acquire rental properties (defined as a property with rental income greater than 2% of fair value) by foreclosure or deed in lieu of foreclosure. Since June 2009, 25 rental properties have been acquired (5 in 2009, 7 in 2010, and 13 in 2011). Of the 25 properties acquired, 5 were sold (4 in 2011 and 1 in 2010). 15 Rental income by property type was 73% from multifamily properties in both 2011 and 2010, 21% and 16% from commercial properties for 2011 and 2010, respectively and, 6% and 11% from detached single-family residences in 2011 and 2010 respectively. At management's direction, the property managers continued to move forward toward improving net operating income (NOI) by executing the strategy of increasing occupancy (which topped 94% in 2011) while achieving modest rent growth. The rental operations overall experienced a 46% growth in rental income and a 51% growth in NOI. Growth was particularly strong in multifamily portfolio which at December 31, 2011 is comprised of 14 properties (648 rental units). During 2011 the top 5 rental properties in terms of NOI (3 in Northern California and 2 in Southern California, 4 multifamily and 1 commercial) accounted for 71% of the total rental income, 53% of the total operating expenses, and 96% of the total NOI. Management believes the fundamentals to improve the rental properties and operations are in place to deliver positive cash flows until the resale market for such properties improves. The table below summarizes the rental operations, net for the years ended December 31, ($ in thousands). Rental income $ $ Operating expenses, rentals Administration and payroll Homeowner association fees Receiver fees 82 Other Utilities and maintenance Advertising and promotions 81 32 Property taxes Total operating expenses, rentals Net operating income Depreciation Rental operations, net $ $ Interest expense on the mortgages securing the rental properties was $2,315,000 and $1,226,000 for 2011 and 2010, respectively. REO – Holding costs – The increase in holding costs in 2011 was primarily due to a full year of costs in 2011 on properties acquired in 2010. The increase in holding costs in 2010 was primarily due to the acquisition of five properties during 2010. REO – Loss/(gain) on disposal – The gain on disposal in 2011 was due primarily to the partnership evaluating its properties and positioning them to transact at optimum prices. Management through repairs and improvements, stabilization of rental rolls, improvements in income producing properties financial performance, and elimination of deterrents to sale, increased our properties appeal, finance ability, and value to buyers. The decrease in loss/(gain) on disposal in 2010 was related primarily to declines in property values during 2010 and higher than anticipated selling costs. REO – Impairment loss/(gain) – Impairment losses on real estate for 2011 were due to the necessity to transact sales of properties in a challenged market in order to meet the repayment schedule of the amended and restated bank loan agreement.Property sales were completed at prices which while, commercially reasonable, were likely less than that which could have been attained had the partnership had more time to offer the properties for sale or been able to continue to hold the properties for future sales. Occasionally, properties which the partnership held as investment, received unsolicited offers which given partnership’s cash flow requirements and bank repayment dynamics were compelling to accept, although they necessitated taking an impairment loss.It is the partnership’s desire once the bank loan obligation is fulfilled to hold the majority of its remaining properties until a more robust real estate market and a normal credit market exist. While these two factors develop, management intends to continue to improve held properties financial performance and desirability. Additionally, impairment loss was taken on a southern California multi-family property which due to delay in repairs, had weaker operating results than anticipated during 2011. As the property is completed, significantly improved operating results and value is anticipated as the property stabilizes into normal operations. The impairment loss on real estate for 2010 was primarily the result of lower than expected sales prices on two of the 13 held for sale properties during 2010. 16 Loans/Allowance for Loan Losses See Note 4 (Loans) to the financial statements included in Part II, Item 8 of this report for detailed presentations of loan balances, activity, and characteristics, and the corresponding data regarding the allowance for loan losses, which presentations are incorporated by this reference into this Item 7. Real Estate Owned/Mortgages See Notes 5 (Real Estate Held for Sale), 6 (Real Estate Held as Investment) and 7 (Borrowings) to the financial statements included in Part II, Item 8, of this report for detailed presentations of real estate owned and mortgages thereon, which presentations are incorporated by this reference into this Item 7. Liquidity and Capital Resources The partnership relies upon loan payoffs, borrowers’ mortgage payments, and sale of real estate owned and to a lesser degree, retention of income for the source of funds for new loans. As a result of general economic conditions, distressed real estate markets, and tight commercial mortgage credit, the ability of our borrowers to refinance their loans on or prior to maturity have had and will likely continue to have a negative impact on their ability to repay their loans at maturity, resulting in substantially increased levels of default and foreclosure. In addition, the payment terms of the amended and restated loan agreement with the partnership’s lending banks (discussed in the paragraphs following) necessitate foreclosed assets be sold to meet the repayment terms. The bank loan originally had provided for a term out of three years. As a result of reporting a net loss for the quarter ended September 30, 2009 and for the year ended December 31, 2009, the partnership was in technical non-compliance with the profitability covenant set forth in the loan agreement. As of October 18, 2010, the partnership and the banks entered into an amended and restated loan agreement (“Amended Bank Agreement”). The significant terms and conditions in the Amended Bank Agreement include:1) a maturity date of two years or June 30, 2012; with continuing scheduled pay downs of the loan amount to maturity; 2) an interest rate of Prime plus 1.5% subject to a floor of 5.0%; 3) an annual facility fee (payable quarterly) of 0.5%; 4) required remittance to the banks of 70% of net proceeds from the sale or refinance of REO and/or net proceeds from loan payoffs in excess of $5 million; 5) required remittance of cash balances in excess of $12 million; 6) restrictions on use of cash including no new loans with the exception of refinance of existing loans, no expenditures in the ordinary course of business to preserve, maintain, repair, or operate property in excess of $1 million without prior written consent (subject to exclusions for funds set aside for REO projects and servicing of senior liens designated in the loan agreement), limitations on distributions to electing limited partners of an amount not to exceed a distribution rate of 2.1%; 7) a collateral covenant, and 8) a financial covenant. The secured bank loan balance at December 31, 2011 and 2010 was $16,789,000 and $50,000,000, respectively. Contractual obligations A summary of the contractual obligations of the partnership as of December 31, 2011 is set forth below ($ in thousands). Contractual Obligation Total Less than 1 Year 1-3 Years 3-5 Years Bank loan, secured $ $ $ — $ — Mortgages Construction contracts — Construction loans — Rehabilitation loans — Total $ The partnership has one property in San Francisco, California with a carrying value of $3,148,000 in construction with remaining construction costs of approximately $2,154,000. 17 Distributions to limited partners At the time of their subscription to the partnership, limited partners must elect either to receive monthly, quarterly or annual cash distributions from the partnership, or to compound profits in their capital account. If an investor initially elects to receive monthly, quarterly or annual distributions, such election, once made, is irrevocable. If the investor initially elects to compound profits in their capital account, in lieu of cash distributions, the investor may, after three (3) years, change the election and receive monthly, quarterly or annual cash distributions. Profits allocable to limited partners, who elect to compound profits in their capital account, will be retained by the partnership for making further loans or for other proper partnership purposes and such amounts will be added to such limited partners’ capital accounts. The percent of limited partnerships electing distribution of allocated net income, if any, by weighted average to total partners’ capital was 54% for 2011, 50% for 2010 and 45% for 2009. In 2011 and 2010, $2,688,000 and $3,751,000, respectively, was distributed to limited partners based on estimated net income; as the full year results of operations was a net loss, these amounts distributed were a return of capital. The partnership agreement also allows the limited partners to withdraw their capital account subject to certain limitations and penalties (see “Withdrawal From Partnership” in the Limited Partnership Agreement). Once a limited partner’s initial five-year holding period has passed, the general partners expect to see an increase in liquidations due to the ability of limited partners to withdraw without penalty. This ability to withdraw five years after a limited partner’s investment has the effect of providing limited partner liquidity and the general partners expect a portion of the limited partners to avail themselves of this liquidity.This has the anticipated effect of increasing the net capital of the partnership, primarily through retained earnings during the offering period. The general partners expect to see increasing numbers of limited partner withdrawals during a limited partner’s 5th through 10th anniversary, at which time the bulk of those limited partners who have sought withdrawal have been liquidated. Since the five-year hold period for many limited partners has yet to expire, as of December 31, 2011, many limited partners may not as yet avail themselves of this provision for liquidation. Limited partners made the following capital liquidations including early withdrawals during the past three years ended December 31 ($ in thousands). Capital liquidations – without penalty $ — $ — $ 12 Capital liquidations – subject to penalty — 33 Total $ — $ 33 $ The total liquidations represent 0.00%, 0.01% and 0.06% of the limited partners’ ending capital for the years ended December 31, 2011, 2010 and 2009, respectively. Withdrawal requests continued to rise throughout 2008 and 2009. In response to reduced cash flows due to reduced loan payoffs, increased loan delinquencies and increased needs for cash reserves necessary to protect and preserve the partnership’s assets, as of March 16, 2009, the partnership suspended all liquidation payments and announced that it will not be accepting new liquidation requests until further notice. Liquidation requests of approximately $2,700,000 remained unfulfilled at March 31, 2009 and liquidations for future periods are suspended until future notice. Liquidation requests submitted to Redwood after March 16, 2009 are not deemed to be accepted, nor do they serve as placeholders for the submitting limited partner. In addition, since March 16, 2009, the partnership significantly reduced the amount of the cash distributions made to the limited partners, who had made the election to receive distributions of their pro-rata share of the net income. The partnership is unable to predict when liquidations will resume as it will depend on the payment and other terms and conditions of the amended and restated loan agreement with the partnership’s lending banks, the ability to collect monies due from borrowers and to dispose of real estate owned, or to receive net rental income from real estate owned, and on the improvement of general economic and capital market conditions and recovery of the real estate market. However, it is anticipated that liquidations will not resume in 2012. In the event the amended and restated loan agreement remains in effect, the current economic downturn continues, the disruption in the credit markets is prolonged, or liquidity in the partnership is otherwise further restricted, liquidations will continue to be suspended. For the foreseeable future, the partnership intends to utilize available cash flows to fund its business operations, protect its security interests in properties, maintain its real estate owned, and make the required payments and maintain the required minimum cash balances per the terms and conditions of the amended and restated loan agreement. It is anticipated liquidation payments will resume only when the partnership’s cash flows improve to levels that enable the partnership to resume lending and business operations unconstrained by the amended and restated loan agreement and the economy and the real estate and capital markets stabilize and return to normal levels of activity. 18 Similarly, the partnership does not currently anticipate an increase in distribution amounts for the remainder of the year. If borrowers continue to default on their loan obligations, if the partnership’s needs for cash increase substantially, or if income flows into the partnership decrease, then distributions could be reduced further or even suspended. As with the recovery of the real estate market and the economy generally, it is anticipated rebuilding profits and cash flows will be a slow process. It is not anticipated limited partners will see a quick or large increase in the profits or distributions. Rather, such increases, if any, are anticipated to grow slowly over time as the economy and the state of the partnership improves. In some cases in order to satisfy broker-dealers and other reporting requirements, the general partners have valued the limited partners’ interest in the partnership on a basis which utilizes a per unit system of calculation, rather than based upon the investors’ capital account. This information has been reported in this manner in order to allow the partnership to integrate with certain software used by the broker-dealers and other reporting entities. In those cases, the partnership will report to broker-dealers, trust companies and others a “reporting” number of units based upon a $1.00 per unit calculation. The number of reporting units provided will be calculated based upon the limited partner’s capital account value divided by $1.00. Each investor’s capital account balance is set forth periodically on the partnership account statement provided to investors. The reporting units are solely for broker-dealers requiring such information for their software programs and do not reflect actual units owned by a limited partner or the limited partners’ right or interest in cash flow or any other economic benefit in the partnership. Each investor’s capital account balance is set forth periodically on the partnership account statement provided to investors. The amount of partnership profits each investor is entitled to receive is determined by the ratio each investor’s capital account bears to the total amount of all investor capital accounts then outstanding. The capital account balance of each investor should be included on any FINRA member client account statement in providing a per unit estimated value of the client’s investment in the partnership in accordance with NASD Rule 2340. While the general partners have set an estimated value for the Units, such determination may not be representative of the ultimate price realized by an investor for such Units upon sale. No public trading market exists for the Units and none is likely to develop. Thus, there is no certainty the Units can be sold at a price equal to the stated value of the capital account. Furthermore, the ability of an investor to liquidate his or her investment is limited subject to certain liquidation rights provided by the partnership, which may include early withdrawal penalties (See the section of the Prospectus entitled “Risk Factors – Purchase of Units is a long term investment”). Item 7A – Quantitative and Qualitative Disclosures About Market Risk (Not included as smaller reporting company) Item 8 – Consolidated Financial Statements and Supplementary Data A – Consolidated Financial Statements The following consolidated financial statements of Redwood Mortgage Investors VIII are included in Item 8: · Report of Independent Registered Public Accounting Firm · Consolidated Balance Sheets - December 31, 2011 and 2010 · Consolidated Statements of Operations for the years ended December 31, 2011 and 2010 · Consolidated Statements of Changes In Partners’ Capital for the years ended December 31, 2011 and 2010 · Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 · Notes to Consolidated Financial Statements B – Consolidated Financial Statement Schedules The following consolidated financial statement schedules of Redwood Mortgage Inventors VIII are included in Item 8. · Schedule II – Valuation and Qualifying Accounts · Schedule IV – Loans on Real Estate All other schedules for which provision is made in the applicable accounting regulations of the Securities and Exchange Commission are not required under the related instructions or are inapplicable, and therefore have been omitted. 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Redwood Mortgage Investors VIII Redwood City, California We have audited the accompanying consolidated balance sheets of Redwood Mortgage Investors VIII (a California limited partnership) as of December 31, 2011 and 2010 and the related consolidated statements of operations, changes in partners' capital and cash flows for each of the two years in the period ended December 31, 2011. These consolidated financial statements are the responsibility of Redwood Mortgage Investors VIII's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. Redwood Mortgage Investors VIII is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Redwood Mortgage Investors VIII's internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Redwood Mortgage Investors VIII as of December 31, 2011 and 2010 and the consolidated results of its operations and its cash flows for each of the two years in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic consolidated financial statements taken as a whole. Schedules II and IV are presented for purposes of additional analysis and are not a required part of the basic consolidated financial statements. Such information has been subjected to the auditing procedures applied in the audits of the basic consolidated financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic consolidated financial statements taken as a whole. /s/ ARMANINO McKENNA LLP San Francisco, California April 12, 2012 20 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Balance Sheets December 31, 2011 and 2010 ($ in thousands) ASSETS Cash and cash equivalents $ $ Loans Secured by deeds of trust, net of discount of $0 for 2011 and $2,881 for 2010 Principal balances Advances Accrued interest Unsecured 44 85 Allowance for loan losses ) ) Net loans Real estate held for sale, net Real estate held as investment Receivable from affiliate — 18 Other assets, net Total assets $ $ LIABILITIES AND CAPITAL Liabilities Bank loan, secured $ $ Mortgages payable Accounts payable Deferred revenue — Payable to affiliate Total liabilities Capital Partners’ capital Limited partners’ capital, subject to redemption, net of unallocated syndication costs of $667 and $1,016 for 2011 and 2010, respectively; and net of formation loan receivable of $7,627 and $9,372 for 2011 and 2010, respectively General partners’ capital, net of unallocated syndication costs of $ 7 and $10 for 2011 and 2010, respectively ) ) Total partners’ capital Non-controlling interest Total capital Total liabilities and capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 21 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Statements of Operations For the Years Ended December 31, 2011 and 2010 ($ in thousands, except for per limited partner amounts) Revenues, net Interest income Loans $ $ Imputed interest on formation loan Other interest income 5 46 Total interest income Interest expense Bank loan, secured Mortgages Amortization of discount on formation loan Other interest expense 90 83 Total interest expense Net interest income/(expense) ) Late fees 37 43 Other 13 54 Total revenues/(expense), net ) Provision for loan losses Operating Expenses Mortgage servicing fees Asset management fees Costs from Redwood Mortgage Corp. Professional services REO Rental operations, net ) ) Holding costs Loss/(gain) on disposal ) Impairment loss/(gain) Other 47 Total operating expenses Net income (loss) $ ) $ ) Net income (loss) General partners (1%) $ ) $ ) Limited partners (99%) ) ) $ ) $ ) Net income (loss) per $1,000 invested by limited partners for entire period Where income is reinvested $ ) $ ) Where partner receives income in monthly distributions $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 22 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Statements of Changes in Partners’ Capital For the Years Ended December 31, 2011 and 2010 ($ in thousands) Limited Partners Unallocated Syndication Formation Capital Costs Loan Capital, net Balances at December 31, 2009 $ $ ) $ ) $ Formation loan payments received — — Net income (loss) ) — — ) Allocation of syndication costs ) — — Partners’ withdrawals ) — — ) Early withdrawal penalties (4
